Case 1:20-cv-20698-KMW Document 37 Entered on FLSD Docket 03/08/2021 Page 1 of 6




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA

                          CASE NO.: 1:20-CV-20698-WILLIAMS/TORRES

  JORGE DELGADO MEDINA,

          Plaintiff,

  vs.

  WATERFRONT CONSTRUCTION INC. and
  JORGE RIVAS,

        Defendants.
  ______________________________/

               AMENDED COMPLAINT FOR FLSA OVERTIME VIOLATION(S)

          Plaintiff, Jorge Delgado Medina, sues Defendants, Waterfront Construction Inc. and Jorge

  Rivas, as follows:

                                     Parties, Jurisdiction, and Venue

          1.      Plaintiff, Jorge Delgado Medina, is over 18 years old and has been a sui juris

  resident of Miami-Dade County, Florida, at all times material.

          2.      Plaintiff was an hourly employee of Defendants, as the term “employee” is defined

  by 29 U.S.C. §203(e).

          3.      Plaintiff was a non-exempt employee of Defendants.

          4.      Plaintiff consents to participate in this lawsuit.

          5.      Defendant,           Waterfront         Construction    Inc.     (“Waterfront

  Construction”), is a sui juris Florida for-profit corporation that conducted its waterfront

  construction business in Miami-Dade County, Florida, at all times material, where it maintained

  its principal place of business.


                                                      1

                           7300 N. Kendall Drive, Suite 450, Miami, FL 33156
                                  TEL 305.230.4884 FAX 305.230.4844
                                        www.fairlawattorney.com
Case 1:20-cv-20698-KMW Document 37 Entered on FLSD Docket 03/08/2021 Page 2 of 6




          6.      Defendant, Jorge Rivas, was at all times material an owner/officer/director of

  Waterfront Construction, for the time period relevant to this lawsuit. He ran Waterfront

  Construction’s day-to-day operations, supervised Plaintiff, was responsible for all operational

  decisions, and was partially or totally responsible for paying Plaintiff’s wages.

          7.      Venue is proper pursuant to 28 U.S.C. §1391(b)(ii) because Defendants transact

  business in this District, because Defendants, maintained their principal places of business in this

  District, because Plaintiff worked and was due to be paid in Miami-Dade County, and because

  most if not all of the operational decisions were made in this District.

          8.      This Court has original jurisdiction over Plaintiff’s federal question claims pursuant

  to 28 U.S.C. §1331 and 26 U.S.C. §201, et seq.

          9.      Any/all condition(s) precedent to filing this lawsuit occurred and/or was satisfied

  by Plaintiff.

          10.     Plaintiff retained the undersigned counsel and agreed to pay a reasonable fee for all

  services rendered.

                                          Background Facts

          11.     Defendants were Plaintiff’s direct employers, joint employers and co-employers for

  purposes of the FLSA, as the term “employer” is defined by 29 U.S.C. §203(d).

          12.     Defendants regularly employed two or more employees for the relevant time period

  that handled goods or materials that travelled through interstate commerce, or used

  instrumentalities of interstate commerce, thus making Defendants’ business an enterprise covered

  by the Fair Labor Standards Act.

          13.     Defendants have been at all times material engaged in interstate commerce in the

  course of their provision of waterfront construction, contracting, and structures around a marina

                                                    2

                          7300 N. Kendall Drive, Suite 450, Miami, FL 33156
                                 TEL 305.230.4884 FAX 305.230.4844
                                       www.fairlawattorney.com
Case 1:20-cv-20698-KMW Document 37 Entered on FLSD Docket 03/08/2021 Page 3 of 6




  which, traditionally, cannot be performed without using shingles, roof tiles, felt, tar, adhesives,

  fasteners, vehicles, wood, goods, materials, supplies, and equipment that have all moved through

  interstate commerce.

         14.     Defendants also engage in interstate commerce in the course of their submission of

  billings and receipt of payment involving out-of-state payors.

         15.     Furthermore, Defendants obtain, solicit, exchange and send funds to and from

  outside of the State of Florida, regularly and recurrently use telephonic transmissions going outside

  of the State of Florida to conduct business, and transmit electronic information through computers,

  the internet, via email, and otherwise outside of the State of Florida in the course of their business.

         16.     Defendants’ annual gross revenues derived from this interstate commerce are

  believed to be in excess of $500,000.00 for the relevant time period.

         17.     Defendants hired Plaintiff to perform labor for them.

         18.     During this time, Plaintiff regularly and routinely utilized vehicles, cellular

  telephones, vessels, fuel, oil, lubricants, and other goods and supplies that moved through interstate

  commerce.

         19.     Plaintiff worked for Defendants from about February 2018 to February 4, 2020.

         20.     Defendants did not make or maintain records of when Plaintiff started working for

  them, the times that Plaintiff started work each day, the times that Plaintiff stopped working each

  day, any breaks taken by Plaintiff, or even the days that Plaintiff worked for them.

         21.     Defendants started out by paying Plaintiff at a rate of $18.75 per hour, which they

  increased to $20.00 per hour for the pay period starting on May 2, 2018, and again increased to

  $21.00 per hour for the pay period starting on August 21, 2019.



                                                    3

                          7300 N. Kendall Drive, Suite 450, Miami, FL 33156
                                 TEL 305.230.4884 FAX 305.230.4844
                                       www.fairlawattorney.com
Case 1:20-cv-20698-KMW Document 37 Entered on FLSD Docket 03/08/2021 Page 4 of 6




         22.     Defendants paid Plaintiff for up to 40 hours per week, regardless the actual hours

  worked.

         23.     Defendants paid Plaintiff on a weekly basis by check.

         24.     Plaintiff would regularly and routinely work more than 40 hours in a workweek for

  Defendants.

         25.     Plaintiff worked for Defendants for an average of 65 hours per week.

                                                Liability

         26.     Defendants failed and refused to pay Plaintiff overtime wages calculated at time and

  one-half times his regular hourly rate(s) of pay for all of the hours that he worked over 40 hours in

  a given workweek.

         27.     Defendants willfully and intentionally refused to pay Plaintiff wages at a rate of time

  and one-half times his regular rate of pay for each of the overtime hours he worked during the

  relevant time period by paying Plaintiff for up to 40 hours each week without paying him overtime

  wages for any of the overtime hours he worked.

         28.     Defendants either recklessly failed to investigate whether their failure to pay Plaintiff

  an overtime wage for the hours he worked during the relevant time period violated the Federal

  Wage Laws of the United States, they intentionally misled Plaintiff to believe that Defendants were

  not required to pay an overtime rate, and/or Defendants concocted a scheme pursuant to which

  the deprived Plaintiff the overtime pay earned.

         29.     Plaintiff is entitled to a backpay award of overtime wages for all overtime hours he

  worked, plus an equal amount as a penalty, plus all attorneys’ fees and costs.




                                                    4

                          7300 N. Kendall Drive, Suite 450, Miami, FL 33156
                                 TEL 305.230.4884 FAX 305.230.4844
                                       www.fairlawattorney.com
Case 1:20-cv-20698-KMW Document 37 Entered on FLSD Docket 03/08/2021 Page 5 of 6




          WHEREFORE Plaintiff, Jorge Delgado Medina, demands the entry of a judgment in his

  favor and against Defendants, Waterfront Construction Inc. and Jorge Rivas, jointly and severally

  after trial by jury, and as follows:

                  a.      That Plaintiff recover compensatory overtime wage damages and an equal

                          amount of liquidated damages as provided under the law and in 29 U.S.C.

                          § 216(b);

                  b.      That Plaintiff recover pre-judgment interest on all unpaid overtime wages if

                          the Court does not award liquidated damages;

                  c.      That Plaintiff recover an award of reasonable attorneys’ fees, costs, and

                          expenses pursuant to the FLSA;

                  d.      That Plaintiff recover all interest allowed by law;

                  e.      That Defendants be Ordered to make Plaintiff whole by providing

                          appropriate overtime pay and other benefits wrongly denied in an amount

                          to be shown at trial and other affirmative relief;

                  f.      That the Court declare Defendants to be in willful violation of the overtime

                          provisions of the FLSA; and

                  g.      Such other and further relief as the Court deems just and proper.




                                                    5

                           7300 N. Kendall Drive, Suite 450, Miami, FL 33156
                                  TEL 305.230.4884 FAX 305.230.4844
                                        www.fairlawattorney.com
Case 1:20-cv-20698-KMW Document 37 Entered on FLSD Docket 03/08/2021 Page 6 of 6




                                 DEMAND FOR JURY TRIAL

        Plaintiff, Jorge Delgado Medina, demands a trial by jury of all issues so triable.

        Respectfully submitted this 8th day of March 2021,

                                                       s/Brian H. Pollock, Esq.
                                                       Brian H. Pollock, Esq. (174742)
                                                       brian@fairlawattorney.com
                                                       FAIRLAW FIRM
                                                       7300 North Kendall Drive
                                                       Suite 450
                                                       Miami, FL 33156
                                                       Tel: 305.230.4884
                                                       Counsel for Plaintiff




                                                  6

                        7300 N. Kendall Drive, Suite 450, Miami, FL 33156
                               TEL 305.230.4884 FAX 305.230.4844
                                     www.fairlawattorney.com
